Citation Nr: 1136418	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, claimed as due to Agent Orange exposure, for the purpose of accrued benefits.

2.  Entitlement to service connection for lymphoma, claimed as due to Agent Orange exposure, or, in the alternative, as secondary to esophageal cancer, for the purpose of accrued benefits.

3.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, now deceased, had active service from March 1968 to January 1970.  The appellant is the Veteran's surviving spouse, and is seeking entitlement to accrued benefits deriving from the Veteran's claims that were pending at the time of his death, as well as service connection for the cause of his death.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appellant and her daughter provided testimony at a July 2010 Travel Board hearing.  A transcript is associated with the claims folder.

At the time of the Veteran's death, he had two service connection claims pending before the RO.  However, as a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Nevertheless, as authorized by law, the appellant has filed a claim for accrued benefits deriving from the Veteran's pending claims, as reflected on the first pages of the present decision and discussed below.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); cert. denied, 525 U.S. 834 (1998) (surviving spouse's entitlement to a Veteran's accrued benefits is a derivative claim, and is viable only if the Veteran had a claim pending at death).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to attempt to obtain private medical records and service personnel records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Furthermore, if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must so notify the claimant.  38 C.F.R. § 3.159(e)(1).  The claimant must be notified of the identity of the records, the efforts VA made to obtain the records, and a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).  

The duty to assist also includes making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1).  

The issue of whether the Veteran had service in Vietnam is relevant to the claims on appeal.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  But the Veteran's personnel records are not associated with the claims file.  The Veteran's DD Form 214 indicates over 10 months of foreign service and that he received a Vietnam Service Medal, Vietnam Campaign Medal, Bronze Star Medal, and Vietnam Cross of Gallantry.  These medals do not, however, definitively show that the Veteran had service in Vietnam.  Thus, the Board finds that VA's duty to assist includes requesting the Veteran's service personnel records to determine if he had service in Vietnam.  

Additionally, the Veteran was taken to a private hospital, Dallas Regional Hospital in Mesquite, Texas, in January 2007.  He died that day.  Those medical records have not yet been obtained and are relevant to the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  The AMC must specifically request that the appellant provide an authorization for VA to obtain any and all records of Dallas Regional Hospital in Mesquite, Texas, relating to treatment of the Veteran on January [redacted], 2007.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the appellant and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The appellant must then be given an opportunity to respond.

2.  Obtain the Veteran's service personnel records from the appropriate government repository.  Document for the claims file which repositories were contacted.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the appellant and her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  The AOJ should also inform the appellant that she can also provide alternative forms of evidence.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

